IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45693

STATE OF IDAHO,                                   )
                                                  )   Filed: December 31, 2018
       Plaintiff-Respondent,                      )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
DERREK WATERMAN,                                  )   OPINION AND SHALL NOT
                                                  )   BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Boundary County. Hon. Barbara A. Buchanan, District Judge.

       Judgment of conviction and unified sentence of two years, with a minimum
       period of confinement of one year, for possession of a controlled
       substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Derrek Waterman was found guilty of possession of a controlled substance, Idaho Code
§ 37-2732(c)(1).   The district court imposed a unified two-year sentence, with one year
determinate, and retained jurisdiction. Later, the district court relinquished jurisdiction and
executed the underlying sentence. Waterman appeals, contending that the district court abused
its discretion by not placing him on probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                  1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). That discretion
includes the trial court’s decision regarding whether a defendant should be placed on probation
and whether to retain jurisdiction. I.C. § 19-2601(3); State v. Reber, 138 Idaho 275, 278, 61 P.3d
632, 635 (Ct. App. 2002); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 596-97 (Ct. App. 1990).
The record in this case shows that the district court properly considered the information before it
and determined that probation was not appropriate. We hold that Waterman has failed to show
that the district court abused its discretion in relinquishing jurisdiction.
        Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, Waterman’s judgment of conviction and
sentence and order relinquishing jurisdiction are affirmed.




                                                   2